 

Exhibit 10.1

EXECUTION VERSION

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
October 5, 2020, by and between Social Capital Hedosophia Holdings Corp. III, a
Cayman Islands exempted company (“IPOC”), and the undersigned subscriber (the
“Investor”).

 

WHEREAS, this Subscription Agreement is being entered into in connection with
the Agreement and Plan of Merger, dated as of the date hereof (as may be
amended, supplemented or otherwise modified from time to time, the “Transaction
Agreement”), by and among IPOC, Clover Health Investments, Corp., a Delaware
corporation (the “Company”), Asclepius Merger Sub Inc., a Delaware corporation
(“IPOC Merger Sub”), and the other parties thereto, pursuant to which, among
other things, IPOC Merger Sub will merge with and into the Company, with the
Company as the surviving company in the merger and, after giving effect to such
merger, becoming a wholly owned subsidiary of IPOC, and then the Company, as
such surviving company, will merge with and into IPOC, with IPOC as the
surviving company in the merger, and IPOC will change its name to “Clover Health
Investments, Corp.”, on the terms and subject to the conditions therein (such
mergers, collectively, the “Transaction”);

 

WHEREAS, prior to the closing of the Transaction (and as more fully described in
the Transaction Agreement), IPOC will domesticate as a Delaware corporation in
accordance with Section 388 of the General Corporation Law of the State of
Delaware and Part XII of the Cayman Islands Companies Law (2020 Revision) (the
“Domestication”);

 

WHEREAS, in connection with the Transaction, IPOC is seeking commitments from
interested investors to purchase, following the Domestication and prior to the
closing of the Transaction, shares of IPOC’s Class A common stock, par value
$0.001 per share, as such shares will exist as common stock following the
Domestication (the “Shares”), in a private placement for a purchase price of
$10.00 per share (the “Per Share Subscription Price”);

 

WHEREAS, the aggregate purchase price to be paid by the Investor for the
subscribed Shares (as set forth on the signature page hereto) is referred to
herein as the “Subscription Amount;”

 

WHEREAS, substantially concurrently with the execution of this Subscription
Agreement, IPOC is entering into: (a) separate subscription agreements with
certain other investors that are existing directors, officers or equityholders
(including, for the avoidance of doubt, holders of convertible securities) of
IPOC, SCH Sponsor II LLC, a Cayman Islands limited liability company, the
Company and/or their respective affiliates with an aggregate purchase price of
$155,000,000 (collectively, the “Insider PIPE Investors” and, such investment,
the “Insider PIPE Investment”); and (b) separate subscription agreements
(collectively, the “Other Subscription Agreements”) with certain investors
(other than the Insider PIPE Investors) with an aggregate purchase price of
$245,000,000 (inclusive of the Subscription Amount) (together with the Insider
PIPE Investment, the “PIPE Investment”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
IPOC acknowledges and agrees as follows:

 

1.                   Subscription. The Investor hereby irrevocably subscribes
for and agrees to purchase from IPOC the number of Shares set forth on the
signature page of this Subscription Agreement on the terms and subject to the
conditions provided for herein. The Investor acknowledges and agrees that, as a
result of the Domestication, the Shares that will be issued pursuant hereto
shall be shares of common stock in a Delaware corporation (and not shares in a
Cayman Islands exempted company).

 



   

 

 

2.                   Closing. The closing of the sale of the Shares contemplated
hereby (the “Closing”) shall occur on the closing date (the “Closing Date”) and
be conditioned upon the prior or substantially concurrent consummation of the
Transaction. Upon delivery of written notice from (or on behalf of) IPOC to the
Investor (the “Closing Notice”), that IPOC reasonably expects all conditions to
the closing of the Transaction to be satisfied or waived on an expected closing
date that is not less than five (5) business days from the date on which the
Closing Notice is delivered to the Investor, the Investor shall deliver to IPOC,
three (3) business days prior to the expected closing date specified in the
Closing Notice, the Subscription Amount by wire transfer of United States
dollars in immediately available funds to the account(s) specified by IPOC in
the Closing Notice. On the Closing Date, IPOC shall issue the Shares to the
Investor and subsequently cause the Shares to be registered in book entry form
in the name of the Investor on IPOC’s share register. For purposes of this
Subscription Agreement, “business day” shall mean a day, other than a Saturday,
Sunday or other day on which commercial banks in New York, New York or
governmental authorities in the Cayman Islands (for so long as IPOC remains
domiciled in Cayman Islands) are authorized or required by law to close. Prior
to or at the Closing, Investor shall deliver to IPOC a duly completed and
executed Internal Revenue Service Form W-9 or appropriate Form W-8. In the event
the Closing Date does not occur within two (2) business days after the expected
closing date specified in the Closing Notice, IPOC shall promptly (but not later
than two (2) business days thereafter) return the Subscription Amount to the
Investor by wire transfer of U.S. dollars in immediately available funds to the
account specified by the Investor, and any book-entries for the Shares shall be
deemed cancelled; provided that, unless this Subscription Agreement has been
terminated pursuant to Section 8 hereof, such return of funds shall not
terminate this Subscription Agreement or relieve the Investor of its obligation
to purchase the Shares at the Closing.

 

3.                   Closing Conditions. The obligation of the parties hereto to
consummate the purchase and sale of the Shares pursuant to this Subscription
Agreement is subject to the following conditions: (a) there shall not be in
force any injunction or order enjoining or prohibiting the issuance and sale of
the Shares under this Subscription Agreement; (b) the terms of the Transaction
Agreement (including the conditions thereto) shall not have been amended or
waived in a manner that is materially adverse to the Investor (in its capacity
as such); and (c)(i) solely with respect to the Investor’s obligation to close,
the representations and warranties made by IPOC, and (ii) solely with respect to
the IPOC’s obligation to close, the representations and warranties made by the
Investor, in each case, in this Subscription Agreement shall be true and correct
in all material respects as of the Closing Date other than (x) those
representations and warranties qualified by materiality, Material Adverse Effect
or similar qualification, which shall be true and correct in all respects as of
the Closing Date and (y) those representations and warranties expressly made as
of an earlier date, which shall be true and correct in all material respects
(or, if qualified by materiality, Material Adverse Effect or similar
qualification, all respects) as of such date, in each case without giving effect
to the consummation of the Transactions.

 

4.                   Further Assurances. At the Closing, the parties hereto
shall execute and deliver such additional documents and take such additional
actions as the parties reasonably may deem to be practical and necessary in
order to consummate the subscription as contemplated by this Subscription
Agreement.

 

5.                   IPOC Representations and Warranties. IPOC represents and
warrants to the Investor that:

 

(a)                 IPOC is an exempted company duly incorporated, validly
existing and in good standing under the laws of the Cayman Islands (to the
extent such concept exists in such jurisdiction). IPOC has all power (corporate
or otherwise) and authority to own, lease and operate its properties and conduct
its business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement. As of the Closing Date, following
the Domestication, IPOC will be duly incorporated, validly existing as a
corporation and in good standing under the laws of the State of Delaware.

 

(b)                As of the Closing Date, the Shares will be duly authorized
and, when issued and delivered to the Investor against full payment therefor in
accordance with the terms of this Subscription Agreement, the Shares will be
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under IPOC’s
certificate of incorporation (as in effect at such time of issuance) or under
the Delaware General Corporation Law.

 

(c)                 This Subscription Agreement has been duly authorized,
executed and delivered by IPOC and, assuming that this Subscription Agreement
constitutes the valid and binding agreement of the Investor, this Subscription
Agreement is enforceable against IPOC in accordance with its terms, except as
may be limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, or (ii) principles of equity, whether
considered at law or equity.

 



 2 

 

 

(d)                The issuance and sale by IPOC of the Shares pursuant to this
Subscription Agreement will not conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of IPOC or any of its subsidiaries pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which IPOC or any of its subsidiaries is a
party or by which IPOC or any of its subsidiaries is bound or to which any of
the property or assets of IPOC is subject that would reasonably be expected to
have a material adverse effect on the business, financial condition or results
of operations of IPOC and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), or materially affect the validity of the Shares or the legal
authority of IPOC to comply in all material respects with its obligations under
this Subscription Agreement; (ii) result in any violation of the provisions of
the organizational documents of IPOC; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over IPOC or any of its
properties that would reasonably be expected to have a Material Adverse Effect
or materially affect the validity of the Shares or the legal authority of IPOC
to comply in all material respects with its obligations under this Subscription
Agreement.

 

(e)                 As of their respective filing dates, all reports required to
be filed by IPOC with the U.S. Securities and Exchange Commission (the “SEC”)
since April 24, 2020 (the “SEC Reports”) complied in all material respects with
the applicable requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the SEC promulgated
thereunder. As of the date hereof, there are no material outstanding or
unresolved comments in comment letters received by IPOC from the staff of the
Division of Corporation Finance of the SEC with respect to any of the SEC
Reports.

 

(f)                  IPOC is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the issuance of the Shares pursuant to this Subscription
Agreement, other than (i)  filings with the SEC, (ii) filings required by
applicable state securities laws, (iii) the filings required in accordance with
Section 12 of this Subscription Agreement; (iv) those required by the New York
Stock Exchange or Nasdaq, including with respect to obtaining approval of IPOC’s
stockholders, and (v) the failure of which to obtain would not be reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(g)                As of the date hereof, IPOC has not received any written
communication from a governmental authority that alleges that IPOC is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(h)                Assuming the accuracy of the Investor’s representations and
warranties set forth in Section 6 of this Subscription Agreement, no
registration under the Securities Act of 1933, as amended (the “Securities
Act”), is required for the offer and sale of the Shares by IPOC to the Investor.

 

(i)                  Neither IPOC nor any person acting on its behalf has
offered or sold the Shares by any form of general solicitation or general
advertising in violation of the Securities Act.

 

(j)                  As of the date hereof, the issued and outstanding Class A
ordinary shares of IPOC are registered pursuant to Section 12(b) of the Exchange
Act. Following the Domestication, the Shares are expected to be registered under
the Exchange Act.

 

(k)                IPOC is not under any obligation to pay any broker’s fee or
commission in connection with the sale of the Shares other than to the Placement
Agents (as defined below).

 

(l)                  The Other Subscription Agreements reflect the same Per
Share Subscription Price and other terms with respect to the purchase of the
Shares that are no more favorable to such subscriber thereunder than the terms
of this Subscription Agreement, other than terms particular to the regulatory
requirements of such subscriber or its affiliates or related funds. For the
avoidance of doubt, this Section 5(l) shall not apply to any document entered
into in connection with the Insider PIPE Investment; provided, however, that
such Insider PIPE Investment shall be with respect to the same class of Class A
common stock being acquired by the Investor hereunder and at the same Per Share
Subscription Price.

 



 3 

 

 

6.                   Investor Representations and Warranties. The Investor
represents and warrants to IPOC that:

 

(a)                 The Investor (i) is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) or an institutional “accredited
investor” (within the meaning of Rule 501(a) (1), (2), (3), (7) or (8) under the
Securities Act), in each case, satisfying the applicable requirements set forth
on Schedule A, (ii) is acquiring the Shares only for its own account and not for
the account of others, or if the Investor is subscribing for the Shares as a
fiduciary or agent for one or more investor accounts, the Investor has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information set forth on Schedule A). The Investor is not an entity formed for
the specific purpose of acquiring the Shares and is an “institutional account”
as defined by FINRA Rule 4512(c).

 

(b)                The Investor acknowledges and agrees that the Shares are
being offered in a transaction not involving any public offering within the
meaning of the Securities Act, that the Shares have not been registered under
the Securities Act and that IPOC is not required to register the Shares except
as set forth in Section 7 of this Subscription Agreement. The Investor
acknowledges and agrees that the Shares may not be offered, resold, transferred,
pledged or otherwise disposed of by the Investor absent an effective
registration statement under the Securities Act except (i) to IPOC or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and, in each case, in
accordance with any applicable securities laws of the states of the United
States and other applicable jurisdictions, and that any certificates
representing the Shares shall contain a restrictive legend to such effect. The
Investor acknowledges and agrees that the Shares will be subject to these
securities law transfer restrictions and, as a result of these transfer
restrictions, the Investor may not be able to readily offer, resell, transfer,
pledge or otherwise dispose of the Shares and may be required to bear the
financial risk of an investment in the Shares for an indefinite period of time.
The Investor acknowledges and agrees that the Shares will not immediately be
eligible for offer, resale, transfer, pledge or disposition pursuant to Rule 144
promulgated under the Securities Act, and that the provisions of Rule 144(i)
will apply to the Shares. The Investor acknowledges and agrees that it has been
advised to consult legal, tax and accounting prior to making any offer, resale,
transfer, pledge or disposition of any of the Shares.

 

(c)                 The Investor acknowledges and agrees that the Investor is
purchasing the Shares from IPOC. The Investor further acknowledges that there
have been no representations, warranties, covenants and agreements made to the
Investor by or on behalf of IPOC, the Company, any of their respective
affiliates or any control persons, officers, directors, employees, agents or
representatives of any of the foregoing or any other person or entity, expressly
or by implication, other than those representations, warranties, covenants and
agreements of IPOC expressly set forth in Section 5 of this Subscription
Agreement.

 

(d)                The Investor acknowledges and agrees that the Investor has
received such information as the Investor deems necessary in order to make an
investment decision with respect to the Shares, including, with respect to IPOC,
the Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges that it has
reviewed IPOC’s filings with the SEC. The Investor acknowledges and agrees that
the Investor and the Investor’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Investor and such Investor’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the Shares.

 

(e)                 The Investor became aware of this offering of the Shares
solely by means of direct contact between the Investor and IPOC, the Company or
a representative of IPOC or the Company, and the Shares were offered to the
Investor solely by direct contact between the Investor and IPOC, the Company or
a representative of IPOC or the Company. The Investor did not become aware of
this offering of the Shares, nor were the Shares offered to the Investor, by any
other means. The Investor acknowledges that the Shares (i) were not offered by
any form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws. The Investor
acknowledges that it is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, firm or corporation
(including, without limitation, IPOC, the Company, the Placement Agents, any of
their respective affiliates or any control persons, officers, directors,
employees, agents or representatives of any of the foregoing), other than the
representations and warranties of IPOC contained in Section 5 of this
Subscription Agreement, in making its investment or decision to invest in IPOC.

 



 4 

 

 

(f)                  The Investor acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in IPOC’s filings with the SEC. The Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and the Investor
has sought such accounting, legal and tax advice as the Investor has considered
necessary to make an informed investment decision. The Investor acknowledges
that Investor shall be responsible for any of the Investor’s tax liabilities
that may arise as a result of the transactions contemplated by this Subscription
Agreement, and that neither IPOC nor the Company has provided any tax advice or
any other representation or guarantee regarding the tax consequences of the
transactions contemplated by the Subscription Agreement.

 

(g)                Alone, or together with any professional advisor(s), the
Investor has adequately analyzed and fully considered the risks of an investment
in the Shares and determined that the Shares are a suitable investment for the
Investor and that the Investor is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the Investor’s investment in
IPOC. The Investor acknowledges specifically that a possibility of total loss
exists.

 

(h)                In making its decision to purchase the Shares, the Investor
has relied solely upon independent investigation made by the Investor and the
representations and warranties of IPOC in Section 5. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of the Placement Agents or any of
their respective affiliates or any control persons, officers, directors,
employees, agents or representatives of any of the foregoing concerning IPOC,
the Company, the Transaction, the Transaction Agreement, this Subscription
Agreement or the transactions contemplated hereby or thereby, the Shares or the
offer and sale of the Shares.

 

(i)                  The Investor acknowledges and agrees that no federal or
state agency has passed upon or endorsed the merits of the offering of the
Shares or made any findings or determination as to the fairness of this
investment.

 

(j)                  The Investor has been duly formed or incorporated and is
validly existing and is in good standing under the laws of its jurisdiction of
formation or incorporation, with power and authority to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

(k)                The execution, delivery and performance by the Investor of
this Subscription Agreement are within the powers of the Investor, have been
duly authorized and will not constitute or result in a breach or default under
or conflict with any order, ruling or regulation of any court or other tribunal
or of any governmental commission or agency, or any agreement or other
undertaking, to which the Investor is a party or by which the Investor is bound,
and will not violate any provisions of the Investor’s organizational documents,
including, without limitation, its incorporation or formation papers, bylaws,
indenture of trust or partnership or operating agreement, as may be applicable.
The signature of the Investor on this Subscription Agreement is genuine, and the
signatory has legal competence and capacity to execute the same or the signatory
has been duly authorized to execute the same, and, assuming that this
Subscription Agreement constitutes the valid and binding agreement of IPOC, this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

(l)                  Neither the Investor nor any of its officers, directors,
managers, managing members, general partners or any other person acting in a
similar capacity or carrying out a similar function, is (i) a person named on
the Specially Designated Nationals and Blocked Persons List, the Foreign
Sanctions Evaders List, the Sectoral Sanctions Identification List, or any other
similar list of sanctioned persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), or any similar list of
sanctioned persons administered by the European Union or any individual European
Union member state, including the United Kingdom (collectively, “Sanctions
Lists”); (ii) directly or indirectly owned or controlled by, or acting on behalf
of, one or more persons on a Sanctions List; (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national, or the
government, including any political subdivision, agency, or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, Venezuela, the Crimea region of
Ukraine, or any other country or territory embargoed or subject to substantial
trade restrictions by the United States, the European Union or any individual
European Union member state, including the United Kingdom; (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515;
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank (collectively, a “Prohibited Investor”). The Investor
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that the Investor maintains policies and procedures
reasonably designed to comply with applicable obligations under the BSA/PATRIOT
Act. The Investor also represents that it maintains policies and procedures
reasonably designed to ensure compliance with sanctions administered by the
United States, the European Union, or any individual European Union member
state, including the United Kingdom, to the extent applicable to it. The
Investor further represents that the funds held by the Investor and used to
purchase the Shares were legally derived and were not obtained, directly or
indirectly, from a Prohibited Investor.

 



 5 

 

 

(m)               If the Investor is or is acting on behalf of (i) an employee
benefit plan that is subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (ii) a plan, an individual
retirement account or other arrangement that is subject to Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”), (iii) an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement described in clauses (i) and (ii) (each, an “ERISA
Plan”), or (iv) an employee benefit plan that is a governmental plan (as defined
in Section 3(32) of ERISA), a church plan (as defined in Section 3(33) of
ERISA), a non-U.S. plan (as described in Section 4(b)(4) of ERISA) or other plan
that is not subject to the foregoing clauses (i), (ii) or (iii) but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws,” and together with ERISA Plans, “Plans”), the
Investor represents and warrants that (A) neither IPOC nor any of its affiliates
has provided investment advice or has otherwise acted as the Plan’s fiduciary,
with respect to its decision to acquire and hold the Shares, and none of the
parties to the Transaction is or shall at any time be the Plan’s fiduciary with
respect to any decision in connection with the Investor’s investment in the
Shares; and (B) its purchase of the Shares will not result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or any applicable Similar Law.

 

(n)                No disclosure or offering document has been prepared by
Credit Suisse Securities (USA) LLC and Citigroup Global Markets Inc.
(collectively, the “Placement Agents”) or any of their respective affiliates in
connection with the offer and sale of the Shares.

 

(o)                None of the Placement Agents, nor any of their respective
affiliates, nor any control persons, officers, directors, employees, agents or
representatives of any of the foregoing has made any independent investigation
with respect to IPOC, the Company or its subsidiaries or any of their respective
businesses, or the Shares or the accuracy, completeness or adequacy of any
information supplied to the Investor by IPOC.

 

(p)                In connection with the issue and purchase of the Shares, none
of the Placement Agents, nor any of their respective affiliates, has acted as
the Investor’s financial advisor or fiduciary.

 

(q)                The Investor has or has commitments to have and, when
required to deliver payment to IPOC pursuant to Section 2 above, will have,
sufficient funds to pay the Subscription Amount and consummate the purchase and
sale of the Shares pursuant to this Subscription Agreement.

 



 6 

 

 

7.                   Registration Rights.

 

(a)                 IPOC agrees that, within forty-five (45) calendar days
following the Closing Date (such deadline, the “Filing Deadline”), IPOC will
submit to or file with the SEC a registration statement for a shelf registration
on Form S-1 or Form S-3 (if IPOC is then eligible to use a Form S-3 shelf
registration) (the “Registration Statement”), in each case, covering the resale
of the Shares acquired by the Investor pursuant to this Agreement which are
eligible for registration (determined as of two business days prior to such
submission or filing) (the “Registrable Shares”) and IPOC shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
earlier of (i) the 90th calendar day following the filing date thereof if the
SEC notifies IPOC that it will “review” the Registration Statement and (ii) the
10th business day after the date IPOC is notified (orally or in writing,
whichever is earlier) by the SEC that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Deadline”); provided, however, that IPOC’s obligations to include
the Registrable Shares in the Registration Statement are contingent upon
Investor furnishing in writing to IPOC such information regarding Investor or
its permitted assigns, the securities of IPOC held by Investor and the intended
method of disposition of the Registrable Shares (which shall be limited to
non-underwritten public offerings) as shall be reasonably requested by IPOC to
effect the registration of the Registrable Shares, and Investor shall execute
such documents in connection with such registration as IPOC may reasonably
request that are customary of a selling stockholder in similar situations,
including providing that IPOC shall be entitled to postpone and suspend the
effectiveness or use of the Registration Statement, if applicable, during any
customary blackout or similar period or as permitted hereunder; provided that
Investor shall not in connection with the foregoing be required to execute any
lock-up or similar agreement or otherwise be subject to any contractual
restriction on the ability to transfer the Registrable Shares. For as long as
the Investor holds Shares, IPOC will use commercially reasonable efforts to file
all reports for so long as the condition in Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) is required to be satisfied, and provide all customary and
reasonable cooperation, necessary to enable the undersigned to resell the Shares
pursuant to Rule 144 of the Securities Act (in each case, when Rule 144 of the
Securities Act becomes available to the Investor). Any failure by IPOC to file
the Registration Statement by the Filing Deadline or to effect such Registration
Statement by the Effectiveness Deadline shall not otherwise relieve IPOC of its
obligations to file or effect the Registration Statement as set forth above in
this Section 7.

 

(b)                At its expense IPOC shall:

 

(i)                  except for such times as IPOC is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which IPOC
determines to obtain, continuously effective with respect to Investor, and to
keep the applicable Registration Statement or any subsequent shelf registration
statement free of any material misstatements or omissions, until the earlier of
the following: (A) Investor ceases to hold any Registrable Shares, (B) the date
all Registrable Shares held by Investor may be sold without restriction under
Rule 144, including without limitation, any volume and manner of sale
restrictions which may be applicable to affiliates under Rule 144 and without
the requirement for IPOC to be in compliance with the current public information
required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), and (C) two
(2) years from the date of effectiveness of the Registration Statement;

 

(ii)                advise Investor, as expeditiously as possible:

 

(1)                 when a Registration Statement or any amendment thereto has
been filed with the SEC;

 

(2)                  after it shall receive notice or obtain knowledge thereof,
of the issuance by the SEC of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for such purpose;

 

(3)                 of the receipt by IPOC of any notification with respect to
the suspension of the qualification of the Registrable Shares included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

 

(4)                 subject to the provisions in this Subscription Agreement, of
the occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 



 7 

 

 

Notwithstanding anything to the contrary set forth herein, IPOC shall not, when
so advising Investor of such events, provide Investor with any material,
nonpublic information regarding IPOC other than to the extent that providing
notice to Investor of the occurrence of the events listed in (1) through (4)
above constitutes material, nonpublic information regarding IPOC;

 

(iii)              use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable;

 

(iv)                upon the occurrence of any event contemplated in Section
7(b)(ii)(4) above, except for such times as IPOC is permitted hereunder to
suspend, and has suspended, the use of a prospectus forming part of a
Registration Statement, IPOC shall use its commercially reasonable efforts to as
soon as reasonably practicable prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Shares included therein, such prospectus will not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(v)                use its commercially reasonable efforts to cause all
Registrable Shares to be listed on each securities exchange or market, if any,
on which the shares of Class A common stock issued by IPOC have been listed;

 

(vi)               use its commercially reasonable efforts to allow the Investor
to review disclosure regarding the Investor in the Registration Statement; and

 

(vii)             otherwise, in good faith, cooperate reasonably with, and take
such customary actions as may reasonably be requested by the Investor,
consistent with the terms of this Agreement, in connection with the registration
of the Registrable Shares.

 

(c)                 Notwithstanding anything to the contrary in this
Subscription Agreement, IPOC shall be entitled to delay the filing or
effectiveness of, or suspend the use of, the Registration Statement if it
determines that in order for the Registration Statement not to contain a
material misstatement or omission, (i) an amendment thereto would be needed to
include information that would at that time not otherwise be required in a
current, quarterly, or annual report under the Exchange Act, (ii) the
negotiation or consummation of a transaction by IPOC or its subsidiaries is
pending or an event has occurred, which negotiation, consummation or event
IPOC’s board of directors reasonably believes would require additional
disclosure by IPOC in the Registration Statement of material information that
IPOC has a bona fide business purpose for keeping confidential and the
non-disclosure of which in the Registration Statement would be expected, in the
reasonable determination of IPOC’s board of directors to cause the Registration
Statement to fail to comply with applicable disclosure requirements, or (iii) in
the good faith judgment of the majority of IPOC’s board of directors, such
filing or effectiveness or use of such Registration Statement, would be
seriously detrimental to IPOC and the majority of the IPOC board or directors
concludes as a result that it is essential to defer such filing (each such
circumstance, a “Suspension Event”); provided, however, that IPOC may not delay
or suspend the Registration Statement on more than three occasions or for more
than ninety (90) consecutive calendar days, or more than one hundred and twenty
(120) total calendar days in each case during any twelve-month period. Upon
receipt of any written notice from IPOC of the happening of any Suspension Event
during the period that the Registration Statement is effective or if as a result
of a Suspension Event the Registration Statement or related prospectus contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein (in
light of the circumstances under which they were made, in the case of the
prospectus) not misleading, Investor agrees that (i) it will immediately
discontinue offers and sales of the Registrable Shares under the Registration
Statement (excluding, for the avoidance of doubt, sales conducted pursuant to
Rule 144) until Investor receives copies of a supplemental or amended prospectus
(which IPOC agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by IPOC that it may
resume such offers and sales, and (ii) it will maintain the confidentiality of
any information included in such written notice delivered by IPOC unless
otherwise required by law or subpoena. If so directed by IPOC, Investor will
deliver to IPOC or, in Investor’s sole discretion destroy, all copies of the
prospectus covering the Registrable Shares in Investor’s possession; provided,
however, that this obligation to deliver or destroy all copies of the prospectus
covering the Registrable Shares shall not apply (A) to the extent Investor is
required to retain a copy of such prospectus (1) in order to comply with
applicable legal, regulatory, self-regulatory or professional requirements or
(2) in accordance with a bona fide pre-existing document retention policy or
(B) to copies stored electronically on archival servers as a result of automatic
data back-up.

 



 8 

 

 

(d)                Indemnification.

 

(i)                   IPOC agrees to indemnify, to the extent permitted by law,
Investor (to the extent a seller under the Registration Statement), its
directors, officers, partners, managers, members, stockholders and each person
who controls Investor (within the meaning of the Securities Act), to the extent
permitted by law, against all losses, claims, damages, liabilities and
reasonable and documented out of pocket expenses (including reasonable and
documented attorneys’ fees of one law firm (and one firm of local counsel))
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, prospectus included in any Registration Statement
(“Prospectus”) or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, in the light of the circumstances under which they were made) not
misleading, except insofar as the same are caused by or contained in any
information or affidavit so furnished in writing to IPOC by or on behalf of such
Investor expressly for use therein.

 

(ii)                In connection with any Registration Statement in which an
Investor is participating, such Investor shall furnish (or cause to be
furnished) to IPOC in writing such information and affidavits as IPOC reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify IPOC, its
directors and officers and each person or entity who controls IPOC (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses (including, without limitation, reasonable outside attorneys’ fees)
resulting from any untrue or alleged untrue statement of material fact contained
or incorporated by reference in any Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is contained (or not
contained in, in the case of an omission) in any information or affidavit so
furnished in writing by on behalf of such Investor expressly for use therein;
provided, however, that the liability of such Investor shall be several and not
joint with any other investor and shall be in proportion to and limited to the
net proceeds received by such Investor from the sale of Registrable Shares
giving rise to such indemnification obligation.

 

(iii)              Any person or entity entitled to indemnification herein shall
(A) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall not impair any person’s or entity’s right to indemnification
hereunder to the extent such failure has not prejudiced the indemnifying party)
and (B) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement includes a statement or admission of fault and
culpability on the part of such indemnified party or which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. 

 



 9 

 

 

(iv)               The indemnification provided for under this Subscription
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling person or entity of such indemnified party and shall survive the
transfer of securities. 

 

(v)                If the indemnification provided under this Section 7(d) from
the indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations; provided, however, that the
liability of the Investor shall be limited to the net proceeds received by such
Investor from the sale of Registrable Shares giving rise to such indemnification
obligation. The relative fault of the indemnifying party and indemnified party
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, was made by (or not made
by, in the case of an omission), or relates to information supplied by (or not
supplied by, in the case of an omission), such indemnifying party or indemnified
party, and the indemnifying party’s and indemnified party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses or other
liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 7(d)(i), (ii) and (iii) above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this Section 7(d)(v) from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

8.                   Termination. This Subscription Agreement shall terminate
and be void and of no further force and effect, and all rights and obligations
of the parties hereunder shall terminate without any further liability on the
part of any party in respect thereof, upon the earliest to occur of (a) such
date and time as the Transaction Agreement is terminated in accordance with its
terms, (b) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement, (c) if the conditions to Closing set
forth in Section 3 of this Subscription Agreement are not satisfied, or are not
capable of being satisfied, on or prior to the Closing and, as a result thereof,
the transactions contemplated by this Subscription Agreement will not be or are
not consummated at the Closing and (d) February 10, 2021; provided that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination, and each party will be entitled to any remedies at
law or in equity to recover losses, liabilities or damages arising from any such
willful breach. IPOC shall notify the Investor of the termination of the
Transaction Agreement promptly after the termination of such agreement. Upon the
termination of this Subscription Agreement in accordance with this Section 8,
any monies paid by the Investor to IPOC in connection herewith shall be promptly
(and in any event within one business day after such termination) returned to
the Investor.

 

9.                   Trust Account Waiver. The Investor acknowledges that IPOC
is a blank check company with the powers and privileges to effect a merger,
asset acquisition, reorganization or similar business combination involving IPOC
and one or more businesses or assets. The Investor further acknowledges that, as
described in IPOC’s prospectus relating to its initial public offering dated
April 21, 2020 (the “IPO Prospectus”) available at www.sec.gov, substantially
all of IPOC’s assets consist of the cash proceeds of IPOC’s initial public
offering and private placement of its securities, and substantially all of those
proceeds have been deposited in a trust account (the “Trust Account”) for the
benefit of IPOC, its public shareholders and the underwriter of IPOC’s initial
public offering. Except with respect to interest earned on the funds held in the
Trust Account that may be released to IPOC to pay its tax obligations, if any,
the cash in the Trust Account may be disbursed only for the purposes set forth
in the IPO Prospectus. For and in consideration of IPOC entering into this
Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Investor hereby irrevocably waives any and all right, title
and interest, or any claim of any kind it has or may have in the future, in or
to any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Subscription
Agreement; provided, that nothing in this Section 9 shall be deemed to limit the
Investor’s right, title, interest or claim to the Trust Account by virtue of the
Investor’s record or beneficial ownership of Shares of IPOC acquired by any
means other than pursuant to this Subscription Agreement.

 



 10 

 

 

10.                Miscellaneous.

 

(a)                 Neither this Subscription Agreement nor any rights that may
accrue to the Investor hereunder (other than the Shares acquired hereunder, if
any) may be transferred or assigned, other than an assignment to any fund or
account managed by the same investment manager as the Investor or an affiliate
thereof, subject to, if such transfer or assignment is prior to the Closing,
such transferee or assignee, as applicable, executing a joinder to this
Subscription Agreement or a separate subscription agreement in substantially the
same form as this Subscription Agreement, including with respect to the
Subscription Amount and other terms and conditions, provided, that, in the case
of any such transfer or assignment, the initial party to this Subscription
Agreement shall remain bound by its obligations under this Subscription
Agreement in the event that the transferee or assignee, as applicable, does not
comply with its obligations to consummate the purchase of Shares contemplated
hereby. Neither this Subscription Agreement nor any rights that may accrue to
IPOC hereunder or any of IPOC’s obligations may be transferred or assigned other
than pursuant to the Transaction.

 

(b)                IPOC may request from the Investor such additional
information as IPOC may deem necessary to evaluate the eligibility of the
Investor to acquire the Shares and in connection with the inclusion of the
Shares in the Registration Statement, and the Investor shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures. The Investor
acknowledges that IPOC may file a copy of this Subscription Agreement with the
SEC as an exhibit to a current or periodic report or a registration statement of
IPOC.

 

(c)                 The Investor acknowledges that IPOC and the Placement Agents
(as third party beneficiaries with the right to enforce Section 4, Section 5,
Section 6, Section 10, and Section 11 hereof on their own behalf and not, for
the avoidance of doubt, on behalf of IPOC) will rely on the acknowledgments,
understandings, agreements, representations and warranties of the Investor
contained in this Subscription Agreement. Prior to the Closing, the Investor
agrees to promptly notify IPOC and the Placement Agents if any of the
acknowledgments, understandings, agreements, representations and warranties of
the Investor set forth herein are no longer accurate.

 

(d)                IPOC, the Placement Agents and the Investor are each entitled
to rely upon this Subscription Agreement and each is irrevocably authorized to
produce this Subscription Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

(e)                 All of the representations and warranties contained in this
Subscription Agreement shall survive the Closing. All of the covenants and
agreements made by each party hereto in this Subscription Agreement shall
survive the Closing until the applicable statute of limitations or in accordance
with their respective terms, if a shorter period.

 

(f)                  This Subscription Agreement may not be modified, waived or
terminated (other than pursuant to the terms of Section 8 above) except by an
instrument in writing, signed by each of the parties hereto. No failure or delay
of either party in exercising any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power. The rights and remedies of the
parties and third party beneficiaries hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have hereunder.

 



 11 

 

 

(g)                This Subscription Agreement (including the schedule hereto)
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, among the
parties, with respect to the subject matter hereof. Except as set forth in
Section 10(c) with respect to the persons referenced therein, this Subscription
Agreement shall not confer any rights or remedies upon any person other than the
parties hereto, and their respective successor and assigns.

 

(h)                Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(i)                  If any provision of this Subscription Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

(j)                  This Subscription Agreement may be executed in one or more
counterparts (including by electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

(k)                The parties hereto acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Subscription
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Subscription
Agreement, without posting a bond or undertaking and without proof of damages,
to enforce specifically the terms and provisions of this Subscription Agreement,
this being in addition to any other remedy to which such party is entitled at
law, in equity, in contract, in tort or otherwise.

 

(l)                  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE (OR, TO THE
EXTENT SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE SUPERIOR COURT
OF THE STATE OF DELAWARE, OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF DELAWARE) SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS
SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS
NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE
APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE
ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL
CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED BY SUCH A DELAWARE STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT
TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND
OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER
PROVIDED IN THIS SECTION 10(l) OF THIS SUBSCRIPTION AGREEMENT OR IN SUCH OTHER
MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.
THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRED THE APPLICATION OF THE LAW OF
ANY OTHER STATE.

 



 12 

 

 

(m)               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH
SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 10(m).

 

11.                Non-Reliance and Exculpation. The Investor acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, the Placement Agents, any of their respective affiliates or any
control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing), other than the statements,
representations and warranties of IPOC expressly contained in Section 5 of this
Subscription Agreement, in making its investment or decision to invest in IPOC.
The Investor acknowledges and agrees that none of (i) any other investor
pursuant to this Subscription Agreement or any other subscription agreement
related to the private placement of the Shares (including the investor’s
respective affiliates or any control persons, officers, directors, employees,
partners, agents or representatives of any of the foregoing), (ii) the Placement
Agents, their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing,
(iii) any other party to the Transaction Agreement (other than IPOC), or (iv)
any affiliates, or any control persons, officers, directors, employees,
partners, agents or representatives of any of IPOC, the Company or any other
party to the Transaction Agreement shall be liable to the Investor, or to any
other investor, pursuant to this Subscription Agreement or any other
subscription agreement related to the private placement of the Shares, the
negotiation hereof or thereof or the subject matter hereof or thereof, or the
transactions contemplated hereby or thereby, for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares.

 

12.                Press Releases. IPOC shall, by 9:00 a.m., New York City time,
on the first business day immediately following the date of this Subscription
Agreement, issue one or more press releases or furnish or file with the SEC a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing,
to the extent not previously publicly disclosed, the PIPE Investment, all
material terms of the Transaction and any other material, non-public information
that IPOC has provided to the Investor at any time prior to the filing of the
Disclosure Document. From and after the disclosure of the Disclosure Document,
to the knowledge of IPOC, the Investors shall not be in possession of any
material, non-public information received from IPOC or any of its officers,
directors or employees. All press releases or other public communications
relating to the transactions contemplated hereby between IPOC and the Investor,
and the method of the release for publication thereof, shall be subject to the
prior approval of (i) IPOC, and (ii) to the extent such press release or public
communication references the Investor or its affiliates or investment advisers
by name, the Investor; provided, that neither IPOC nor the Investor shall be
required to obtain consent pursuant to this Section 12 to the extent any
proposed release or statement is substantially equivalent to the information
that has previously been made public without breach of the obligation under this
Section 12. The restriction in this Section 12 shall not apply to the extent the
public announcement is required by applicable securities law, any governmental
authority or stock exchange rule; provided, that in such an event, the
applicable party shall use its commercially reasonable efforts to consult with
the other party in advance as to its form, content and timing.

 

13.                Notices. All notices and other communications among the
parties shall be in writing and shall be deemed to have been duly given (i) when
delivered in person, (ii) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (iii) when delivered by FedEx or other nationally recognized overnight
delivery service, or (iv) when delivered by email (in each case in this clause
(iv), solely if receipt is confirmed, but excluding any automated reply, such as
an out-of-office notification), addressed as follows:

 



 13 

 

 

If to the Investor, to the address provided on the Investor’s signature page
hereto.

 

If to IPOC, to:

Social Capital Hedosophia Holdings Corp. III
317 University Avenue

Palo Alto, California 94301

Attention:Steve Trieu

Email:steve@socialcapital.com

 

with copies to (which shall not constitute notice), to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001

Attention:Howard L. Ellin

Christopher M. Barlow

P. Michelle Gasaway

Email:howard.ellin@skadden.com

christopher.barlow@skadden.com

michelle.gasaway@skadden.com

 

and

 

Clover Health Investments, Corp.

725 Cool Springs Blvd, Suite 320

Franklin, Tennessee 37067

(201) 432-2133

Attention:Wendy Joo

Email:wendy.joo@cloverhealth.com

 

and

 

Orrick, Herrington & Sutcliffe LLP
1000 Marsh Road
Menlo Park, California 94025-1015

Attention:Matthew Gemello

Stephen Thau

Justin Yi

Email:mgemello@orrick.com
sthau@orrick.com
justin.yi@orrick.com

 

or to such other address or addresses as the parties may from time to time
designate in writing. Copies delivered solely to outside counsel shall not
constitute notice.

 

[SIGNATURE PAGES FOLLOW]

 

 14 

 



 

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor: State/Country of Formation or Domicile:
By:  _____________________________________  
Name:  ___________________________________  
Title:  ___________________________________   Name in which Shares are to be
registered (if different): Date: ________, 2020 Investor’s EIN:   Business
Address-Street: Mailing Address-Street (if different): City, State, Zip: City,
State, Zip: Attn:  ____________________________________
Attn:  ____________________________________ Telephone No.: Telephone No.:
Facsimile No.: Facsimile No.: Number of Shares subscribed for:   Aggregate
Subscription Amount: $ Price Per Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by IPOC in the Closing
Notice.

 

 

[Signature Page to Subscription Agreement]

 

 

 



 

IN WITNESS WHEREOF, IPOC has accepted this Subscription Agreement as of the date
set forth below.

 

 SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP. III       By:                       
   Name:    Title:

 

Date:                         , 2020

 

 

[Signature Page to Subscription Agreement]

 



 

 

 

SCHEDULE A

 

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

¨We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.¨ We are not a natural person.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

 

¨Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company;

 

¨Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000;

 

¨Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

 

¨Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

¨Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

This page should be completed by the Investor
and constitutes a part of the Subscription Agreement.

 

 

[Schedule A to Subscription Agreement]

 



 

 